Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered November 10, 2004. The judgment convicted defendant, upon a jury verdict, of rape in the first degree, sexual abuse in the first degree (two counts) and endangering the welfare of a child (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of rape in the first degree (Penal Law § 130.35 [3]) and two counts each of sexual abuse in the first degree (§ 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Ridgeway, 295 AD2d 879, 880 [2002], lv denied 98 NY2d 713; People v Miller, 294 AD2d 951 [2002]; People v Robinson, 286 AD2d 989 [2001], lv denied 97 NY2d 658 [2001]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Kehoe, J.P, Gorski, Martoche, Pine and Hayes, JJ.